Title: From Thomas Jefferson to John Vaughan, 8 September 1807
From: Jefferson, Thomas
To: Vaughan, John


                        
                            Monticello. Sep. 8. 1807. 
                        
                        Th: Jefferson presents his thanks to mr Vaughan for the communication of M. Lippi’s pamphlet. it is
                            certainly a remarkable instance of the passion of vanity keeping full pace with the degree of science inspiring it. one
                            would hardly expect in a mind exhibiting so much strength to find a weakness so little indicative of it. he returns the
                            pamphlet to mr Vaughan with his friendly salutations.
                    